DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding claims 1 and 11, the limitation "obtain one or more angles to respective one or more objects relative to a reference line of the radar system" was not described in the 
	Claims 2-10 and 12-20 are dependent to rejected claims 1 and 11, and therefore, claims 2-10 and 12-20 are rejected with the same reasons set forth to claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rojanski et al. (US 2020/0373681) in view of Jeong et al. (2011/0285571).
	Regarding claims 1 and 11, Rojanski discloses a method and a system, the method comprising:
	transmitting both horizontal and vertical polarizations from a radar system (paragraphs [0004], [0024]; e.g., Polarimetric radars transmit and receive both horizontal and vertical polarizations);
	receiving, using a first antenna of the radar system, first reflected signals with horizontal polarization (paragraphs [0035], [0073], [0090]; see polarization of the antennas 111, 112 is the horizontal linear polarization);
	receiving, using a second antenna of the radar system, second reflected signals with vertical polarization (paragraphs [0035], [0073], [0090]; see polarization of the antennas 121, 122 is the vertical linear polarization);
	processing the first reflected signals and the second reflected signals together to obtain one or more angles to respective one or more objects relative to a reference line of the radar system (paragraph [0008] see values of relative phase between signals received by the two 
	Rojanski fails to specifically disclose the one or more angles being obtained by performing processes including beamforming using the first reflected signals and the second reflected signals.
	However, Jeong discloses performing processes including beamforming using the first reflected signals and the second reflected signals (paragraphs [0036], [0038]; e.g., select a transmission antenna having a specific phase difference in at least one of the horizontal and vertical directions among the plurality of transmission antennas and then perform a beamforming of a transmission signal with respect to at least one of the horizontal and vertical directions).
	Therefore, taking the teachings of Rojanski in combination of Jeong as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to performing processes including beamforming using the first reflected signals and the second reflected signals in order to enable the sensor to accurately sense the target, the sensor must be in alignment in the vertical and horizontal directions (Jeong: paragraph [0006]).
	Regarding claims 2 and 12, Rojanski in combination with Jeong discloses the method and the system according to claims 1 and 11, wherein the transmitting both the horizontal and the vertical polarizations includes transmitting a combined signal resulting from feeding a signal both horizontally and vertically to an antenna for transmission (Rojanski: paragraphs [0004], [0046], [0123]).
	Regarding claims 3 and 13, Rojanski in combination with Jeong discloses the method and the system according to claims 1 and 11, wherein the transmitting both the horizontal and the [0123]).
	Regarding claims 10 and 20, Rojanski in combination with Jeong discloses the method and the system according to claims 1 and 11, further comprising locating the radar system in a vehicle (Rojanski: paragraph [0010] see radar system is mounted on a vehicle platform).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rojanski in combination with Jeong, in view of Stagliano et al. (US 2007/0222660; Cited in PTO-892 Part of Paper No. 20210513).
Regarding claims 4 and 14, Rojanski in combination with Jeong discloses the method and the system according to claims 1 and 11, fails to specifically disclose wherein the receiving the first reflected signals and the receiving the second reflected signals includes respectively receiving:

    PNG
    media_image1.png
    118
    273
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    122
    679
    media_image2.png
    Greyscale

However, Stagliano discloses receiving the first reflected signals and the receiving the second reflected signals includes a matrix response to angle of arrival reflection coefficients (paragraphs [0004], [0037]).
.

Allowable Subject Matter
Claims 5-19 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5 and 15, the prior arts of records fail to teach, or render obvious, alone or in combination, a method and a system to process the reflected horizontal and vertical polarizations from the radar system comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 5, 4, 15, and 14 and independent claims 1 and 11, respectively that claims 5 and 15 depend on.
As to claims 6 and 16, the prior arts of records fail to teach, or render obvious, alone or in combination, a method and a system to process the reflected horizontal and vertical polarizations from the radar system comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 6, 4, 16, and 14 and independent claims 1 and 11, respectively that claims 6 and 16 depend on.
Claims 7-9 and 17-19 are objected because they depend on objected claims 6 and 16, respectively. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648